1
2
3
                                                                                   O
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD E. R.,                                     Case No. 5:17-cv-02483-KES
12                   Plaintiff,
                                                      MEMORANDUM OPINION AND
13       v.
                                                             ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,1
15
                     Defendant.
16
17
18                                               I.
19                                       BACKGROUND
20            In July 2014, Richard E. R. (“Plaintiff”) filed an application for
21   Supplemental Security Income (“SSI”) and disability insurance benefits (“DIB”)
22   alleging a disability onset date of March 18, 2014. Administrative Record (“AR”)
23   200-01, 207-08.
24            On March 15, 2017, an Administrative Law Judge (“ALJ”) conducted a
25   hearing at which Plaintiff, who was represented by counsel, appeared and testified,
26            1
            Effective November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations, performing the duties and functions not reserved to
     the Commissioner of Social Security.”
28

                                                  1
1    as did a vocational expert (“VE”). AR 42-74.
2          On March 24, 2017, the ALJ issued a decision denying Plaintiff’s
3    applications. AR 15-34. The ALJ found that Plaintiff suffered from the medically
4    determinable severe impairments of “degenerative disc disease of the lumbar spine,
5    osteoarthritis of the left knee, obesity, a history of adenocarcinoma of the cecum,
6    and mental impairments, diagnosed to include depressive disorders and anxiety
7    disorders.” AR 21. The ALJ determined that Plaintiff’s mental impairments did
8    not meet or medically equal the severity of a listed impairment, because they
9    caused only “moderate” limitations in four key functional areas. AR 22-23.
10         Despite these impairments, the ALJ determined that Plaintiff had the
11   residual functional capacity (“RFC”) to perform medium work with the following
12   additional restrictions to account for Plaintiff’s mental impairments:
13         [T]he claimant is limited to tasks that can be learned within a short
14         demonstration period of up to 30 days, and with no more than frequent
15         changes to the daily tasks and duties. He is further limited to working
16         primarily with things, rather than with people, such that the work
17         contact with others is only occasional. Finally, the claimant can
18         maintain concentration, pace, and persistence on this limited range of
19         tasks for two hours at a time before taking normally scheduled breaks,
20         throughout the workday.
21   AR 24.
22         Based on the RFC and the VE’s testimony, the ALJ determined that Plaintiff
23   could not perform his past relevant work as a plasterer. AR 28, 53. The ALJ
24   found, however, that Plaintiff could work as a hardware assembler, lacer and tier,
25   and bag loader. AR 29. The ALJ concluded that Plaintiff was not disabled. Id.
26                                            II.
27                               STANDARD OF REVIEW
28         A district court may review the Commissioner’s decision to deny benefits.
                                                    2
1    The ALJ’s findings and decision should be upheld if they are free from legal error
2    and are supported by substantial evidence based on the record as a whole. 42
3    U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v. Astrue,
4    481 F.3d 742, 746 (9th Cir. 2007). Substantial evidence means such relevant
5    evidence as a reasonable person might accept as adequate to support a conclusion.
6    Richardson, 402 U.S. at 401; Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir.
7    2007). It is more than a scintilla, but less than a preponderance. Lingenfelter, 504
8    F.3d at 1035 (citing Robbins v. Comm’r of SSA, 466 F.3d 880, 882 (9th Cir.
9    2006)). To determine whether substantial evidence supports a finding, the
10   reviewing court “must review the administrative record as a whole, weighing both
11   the evidence that supports and the evidence that detracts from the Commissioner’s
12   conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). “If the
13   evidence can reasonably support either affirming or reversing,” the reviewing court
14   “may not substitute its judgment” for that of the Commissioner. Id. at 720-21.
15         “A decision of the ALJ will not be reversed for errors that are harmless.”
16   Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). Generally, an error is
17   harmless if it either “occurred during a procedure or step the ALJ was not required
18   to perform,” or if it “was inconsequential to the ultimate nondisability
19   determination.” Stout v. Comm’r of SSA, 454 F.3d 1050, 1055 (9th Cir. 2006).
20                                            III.
21                                     ISSUE PRESENTED
22         Plaintiff’s appeal presents the sole issue of whether the ALJ properly
23   evaluated the opinions of treating psychiatrist Dr. Sheela Surapaneni. (Dkt. 22,
24   Joint Stipulation [“JS”] at 4.)
25                                            IV.
26                                       DISCUSSION
27      Rules for Weighing Conflicting Medical Evidence.
28         Three types of physicians may offer opinions in Social Security cases:
                                                 3
1    (1) those who directly treated the plaintiff, (2) those who examined but did not
2    treat the plaintiff, and (3) those who did not treat or examine the plaintiff. See 20
3    C.F.R. §§ 404.1527(c), 416.927(c); Lester v. Chater, 81 F.3d 821, 830 (9th Cir.
4    1995) (as amended on April 9, 1996). The ALJ must give specific and legitimate
5    reasons for rejecting a treating physician’s opinion in favor of a non-treating
6    physician’s contradictory opinion or an examining physician’s opinion in favor of
7    a non-examining physician’s opinion. Orn v. Astrue, 495 F.3d 625, 632 (9th Cir.
8    2007). If the treating physician’s opinion is uncontroverted by another doctor, it
9    may be rejected only for “clear and convincing” reasons. Lester, 81 F.3d 821, 830
10   (9th Cir. 1996). However, “[t]he ALJ need not accept the opinion of any
11   physician, including a treating physician, if that opinion is brief, conclusory, and
12   inadequately supported by clinical findings.” Thomas v. Barnhart, 278 F.3d 947,
13   957 (9th Cir. 2002).
14      Summary of Medical Evidence from Dr. Surapaneni.
15         Dr. Surapaneni treated Plaintiff at Sunny Hills Behavioral Health. See AR
16   393-401. In chronological order, these treatment notes reflect the following:
17         April 28, 2015: At this initial office visit, Dr. Surapaneni recorded that
18   Plaintiff was “taking meds for back pain and is suffering from anxiety. He … was
19   given some meds for depression and felt good. He was nervous and couldn’t
20   focus.” He was diagnosed as suffering from major depressive disorder and
21   prescribed Seroquel and Wellbutrin. While he displayed anxiety and a depressed
22   mood, he was alert and oriented with normal speech. The assessment was “[c]lient
23   is currently stable with symptoms on current dose of medications.” Dr. Surapaneni
24   recommended that he return to the clinic in one month. AR 400.
25         September 9, 2015: Plaintiff “came in for a refill of the meds as after he
26   stopped the meds he started having sleep issues. He had no anger issues when he
27   took the Seroquel. He feels drowsy in the day time. He takes gabapentin and he is
28   doing fine with pain. He was out of the wellbutrin and is nervous of looking for a
                                                  4
1    job. He wants to try antianxiety pills and wants meds for anger issues.” The
2    assessment again was “[c]lient is currently stable with symptoms on current dose
3    of medications.” He was prescribed a new medication, Effexor. AR 398.
4          October 14, 2015: Plaintiff “came in for a refill of the medicine. He ran out
5    of the meds 3 days ago and had a drink and felt very anxious. He has no other
6    symptoms and wants to get back on the medicines.” Dr. Surapaneni noted that
7    Plaintiff’s speech was coherent and he answered questions appropriately, although
8    he sometimes interrupted, talked “with anxiety,” and appeared confused. From
9    these observations, Dr. Surapaneni concluded, “[c]ognitive functions fair.” The
10   assessment again was “[c]lient is currently stable with symptoms on current dose
11   of medications.” AR 397.
12         November 13, 2015: Plaintiff “is not doing better even with the Effexor. He
13   is having the [panic] attacks and his probation officer is mean to him and that
14   causes a lot of anxiety.” The assessment again was “[c]lient is currently stable
15   with symptoms on current dose of medications.” This time, the medications listed
16   are Effexor, Seroquel, and Alprazolam. AR 396.
17         December 10, 2015: Plaintiff “came in for a refill and says the medicine is
18   working. … He sleeps fine and has no issues with his appetite.” Dr. Surapaneni
19   recommended that he return to the clinic in one month. AR 395.
20         January 21, 2016: Dr. Surapaneni noted that Plaintiff was in therapy for his
21   back and was helping to raise his 3-year-old granddaughter. “He is taking meds
22   regularly and feels like the meds are at the right doses. He is sleeping good and
23   eating well.” The assessment again was “client is currently stable with symptoms
24   on current dose of medications.” Dr. Surapaneni recommended returning to the
25   clinic in 2 months. AR 394.
26         April 13, 2016: This brief note does not record any of Plaintiff’s complaints,
27   any observations, or any changes to medication. Dr. Surapaneni again
28   recommends returning to the clinic in 2 months. AR 393.
                                                 5
1          Thus, these treatment notes reflect (1) Plaintiff’s request for medication to
2    address depression and anxiety, (2) adjustments of those medications over the
3    approximately one-year span of these treating records, (3) some worsening of
4    symptoms when Plaintiff ran out of medications, but improvement of symptoms
5    when Plaintiff took medications, (4) Dr. Surapaneni’s consistent assessment that
6    Plaintiff’s symptoms were stable with medication, and (5) a shift from
7    recommending clinic visits every 1 month to every 2 months. They consistently
8    note that Plaintiff is dressed and groomed appropriately. AR 394, 396-98, 400.
9          Dr. Surapaneni also completed a mental impairment residual functional
10   capacity questionnaire (the “Questionnaire”). AR 446-51. Dr. Surapaneni did not
11   identify the starting or ending date of her treating relationship with Plaintiff but
12   reported that they had monthly 30-minute appointments. AR 446. She noted that
13   he had “appetite disturbance with weight change” and “sleep disturbance.” AR
14   447. The check-box Questionnaire asked her to rate Plaintiff’s ability to do
15   twenty-six “mental abilities and aptitudes needed to do” various kinds of work.
16   AR 448-49. The abilities included such basic skills as carrying out “very short and
17   simple instructions,” making “simple” decisions, asking “simple” questions,
18   maintaining socially appropriate behavior, using public transportation, and
19   adhering to “basic standards of neatness and cleanliness.” AR 448-49. As to all,
20   she rated Plaintiff “seriously limited, but not precluded.” Id. The Questionnaire
21   defined that rating to mean, “ability to function in this area is seriously limited and
22   less than satisfactory, but not precluded in all circumstances.” AR 448.
23         Dr. Surapaneni found Plaintiff “moderately” limited in his activities of daily
24   living and “markedly” limited in maintaining social functioning and concentration,
25   persistence or pace. AR 450. Dr. Surapaneni opined that Plaintiff had suffered
26   three episodes of decompensation within a twelve-month period, defined as an
27   exacerbation of symptoms resulting in a loss of adaptive functioning. Id. While
28   the form asked for the dates of the episodes of decompensation, Dr. Surapaneni
                                                  6
1    supplied none. Id. She predicted that Plaintiff would miss work due to his mental
2    impairments more than four days each month. Id. She nevertheless opined that
3    Plaintiff could manage his own benefits. AR 451.
4       The ALJ’s Evaluation of Dr. Surapaneni’s Medical Evidence.
5          The ALJ summarized Dr. Surapaneni’s treating records. AR 26-27. The
6    ALJ noted that while these records reflected gaps in treatment and running out of
7    medication, they showed that his symptoms were stable with medication. Id. The
8    ALJ concluded that Plaintiff’s anxiety could be managed with appropriate
9    treatment and he could work within the restrictions in the RFC analysis. AR 27.
10         The ALJ also considered the Questionnaire completed by Dr. Surapaneni
11   and gave it “less weight” than her treating notes, finding that the treating notes
12   “present a more accurate longitudinal picture of the claimant’s functioning
13   throughout the period of alleged disability.” AR 27. As specific reasons for
14   discounting the opinions in Dr. Surapaneni’s Questionnaire, the ALJ found that the
15   Questionnaire described functional limitations inconsistent with the treatment
16   records. AR 27.
17         In comparing the Questionnaire to the treating records, the ALJ noted
18   several inconsistencies. First, the ALJ cited Dr. Surapaneni’s treating records
19   noting that plaintiff was sleeping and eating well. AR 27, citing AR 94-95. These
20   notes stand in contrast to Dr. Surapaneni’s Questionnaire wherein she indicated
21   that Plaintiff had “appetite disturbance with weight change” and “sleep
22   disturbance.” AR 447.
23         Second, the ALJ noted that the mental status examinations in the treating
24   records do not “document signs of abnormal functioning, other than a depressed or
25   anxious mood” and report that Plaintiff’s “symptoms are stable with medication.”
26   AR 27. This finding is supported by substantial evidence per the summary of Dr.
27   Surapaneni’s treating records above. It is also, standing alone, sufficient reason to
28   discount Dr. Surapaneni’s Questionnaire opinions. In the Questionnaire, Dr.
                                                  7
1    Surapaneni opined that Plaintiff had “marked” functional limitations and suffered
2    three episodes of decompensation during their one-year treating relationship. AR
3    450. Dr. Surapaneni’s treating records were completely inconsistent with this
4    opinion. “Episodes of decompensation” are “exacerbations or temporary increases
5    in symptoms or signs accompanied by a loss of adaptive functioning, as manifested
6    by difficulties in performing activities of daily living, maintaining social
7    relationships, or maintaining concentration, persistence, or pace.” 20 C.F.R. Pt.
8    404, Subpt. P, App. 1, § 12.00(C)(4). After meeting with Plaintiff, Dr. Surapaneni
9    almost always assessed that he was “stable with symptoms on current dose of
10   medications.” Had he suffered even one, let alone three, episodes of
11   decompensation during their treating relationship, her notes would have reflected
12   it. That she supplied no dates for these supposed episodes supports the ALJ’s
13   rejection of her opinion.
14         The ALJ also noted that Plaintiff “informed Dr. Surapaneni that he was
15   looking for a job [and] she did not note any reservations about [his] plans, nor did
16   she caution him about absences from the workplace.” AR 27, citing AR 398. The
17   ALJ found this inconsistent with Dr. Surapaneni’s Questionnaire opinion that
18   Plaintiff would miss more than four days of work each month. AR 27, citing AR
19   450. While this last example of inconsistency is not clear and convincing (because
20   it is difficult to predict what a doctor would write in progress notes in response to a
21   patient’s statements), the overall record supports the ALJ’s finding of
22   inconsistency and conclusion that Dr. Surapaneni’s Questionnaire opinions about
23   Plaintiff’s functional limitations were far more extreme than the level of mental
24   impairment reflected in her treating records.
25         The inconsistencies between the treating records and the opinion was a
26   sufficient clear and convincing reason to reject Dr. Surapaneni’s Questionnaire
27   opinions. See Thomas, 278 at 957 (“The ALJ need not accept the opinion of any
28   physician, including a treating physician, if that opinion is brief, conclusory, and
                                                  8
1    inadequately supported by clinical findings.”).
2                                             V.
3                                     CONCLUSION
4          For the reasons stated above, IT IS ORDERED that judgment shall be
5    entered AFFIRMING the decision of the Commissioner denying benefits.
6
7    DATED: December 10, 2018
8
                                                       ______________________________
9                                                      KAREN E. SCOTT
10                                                     United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   9
